Citation Nr: 1425286	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-42 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of transient ischemic attacks, to include cognitive dysfunction. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1977 to April 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2009 substantive appeal, the Veteran failed to indicate whether he requested a hearing; in a later filed VA Form 646, his representative confirmed that the Veteran did not request a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the issues on appeal.  See 38 C.F.R. § 3.159 (2013).

Claim for Service Connection

In January 2003, the Veteran suffered a transient ischemic attack and a subsequent traumatic brain injury after falling and hitting his head.  He seeks service connection for residuals of transient ischemic attacks, to include cognitive dysfunction, which he claims is secondary to his service-connected hypertension and/or his service-connected ischemic heart disease.   

On August 2007 VA brain and spinal cord examination, the diagnoses were right peripheral seventh nerve palsy, no recurrence, slight residual; uncontrolled hypertension; and traumatic brain injury (TBI) with residual neurocognitive deficits.  While the Veteran and his wife linked his uncontrolled hypertension to his January 2003 TBI, the examiner stated she could not find a report in the claims file that included the Veteran's vitals on emergency admission; she noted that his admitting diagnosis did not include hypertensive urgency or emergency.  The examiner did not opine as to whether the Veteran's transient ischemic attacks were related to service or secondary to his hypertension and/or ischemic heart disease.

A March 2008 addendum opinion concluded that, based on the findings from the August 2007 VA examination, the Veteran's transient attacks are less likely as not caused by or the result of his hypertension because the Veteran's blood pressure was not elevated during his January 2003 emergency admission and his admitting diagnosis did not include hypertensive urgency or emergency.  The examiner further concluded that the Veteran's transient attacks are less likely as not caused by or the result of his service-connected ischemic heart disease as "ischemic heart disease is not shown by literature search to be a cause for transient attacks."

Contrary to the August 2007 examiner's assertions, and subsequent March 2008 addendum opinion relying on those same facts, treatment records from the Grandview/Southview Hospitals show that, on emergency admission, the Veteran's elevated blood pressure readings were: 197/124; 186/125; 193/121; and 166/125.  Another treatment record states that the Veteran's blood pressure continued to be elevated, with a reading of 138/91, after a two-second bolus of Labetalol, a medication used to treat high blood pressure. 

Additionally, while the March 2008 VA opinion provider concluded that no literature links ischemic heart disease to transient attacks, the Veteran cited to an article from the Mayo Clinic in his April 2014 appellate brief that identifies cardiovascular disease and high blood pressure as risk factors for transient ischemic attacks.

Accordingly, as the Board finds that as neither the August 2007 VA examination report nor the March 2008 addendum opinion has adequately addressed the etiology of the Veteran's transient ischemic attacks, to include whether they are related to service or to the Veteran's service-connected hypertension and/or ischemic heart disease, another VA examination is needed.

Additionally, the Veteran indicated in his November 2009 substantive appeal that he would be submitting evidence from his treating cardiologist in support of his claim.  In an April 2014 congressional correspondence, the Veteran stated that he submitted a letter to the VA from Dr. Hauser, his physician at the Wright Patterson Air Force Hospital in Ohio, which stated that uncontrolled hypertension is the root cause of the Veteran's stroke.  This private opinion is not included in the claims file.  As this case is being remanded anyway, the RO should attempt to obtain a copy of Dr. Hauser's opinion.

TDIU

The Veteran claims entitlement to TDIU as due to his service-connected disabilities and as due to his transient ischemic attacks.  The issue of entitlement to TDIU is inextricably intertwined with the appeal seeking service connection for transient ischemic attacks.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the service connection claim for transient ischemic attacks.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

The Board notes that the AOJ has already attempted to develop the matter of whether the Veteran is entitled to TDIU.  The Board finds, however, that the August 2007 joints examiner failed to comply with the AOJ's instruction to comment on the impact that each of the Veteran's service-connected disabilities have on his ability to perform physical and sedentary employment.  Although the examiner concluded that the Veteran's service-connected back disability prevented him from officiating sports games, the examiner did not address the Veteran's ability to perform physical or sedentary employment.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to identify (and provide authorizations for VA to secure records of) all private evaluations and/or treatment he has received for his transient ischemic attacks, to specifically include a release to obtain the medical records and opinions of Dr. Hauser with the Wright Patterson Air Force Hospital in Ohio.  The RO should secure complete clinical records of all such evaluations/treatment from the providers identified.

2. Obtain a VA medical opinion (with examination only if deemed necessary by the examiner) to determine the etiology of the Veteran's current transient ischemic attacks.  The Veteran's claims file must be available to, and reviewed by, the examiner, and the examiner should provide an opinion as to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the current diagnosis of transient ischemic attacks is related to service?  The opinion provider should consider the Veteran's service and private treatment records that document symptoms associated with transient ischemic attacks and comment as to whether those symptoms are indicative of a transient ischemic attack even though not diagnosed as such.  
 
(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's transient ischemic attacks were caused by his service-connected hypertension?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's transient ischemic attacks were caused by his service-connected ischemic heart disease? 

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's transient ischemic attacks were aggravated by (permanently increased in severity due to) his service-connected hypertension?

(e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's transient ischemic attacks were aggravated by (permanently increased in severity due to) his service-connected ischemic heart disease? 

If the answer to either (d) or (e) is yes,  the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation. 

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  The examiner is to specifically address the articles raised by the Veteran in his April 2014 appellate brief.  If the VA opinion provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities render him unable to obtain and/or maintain gainful employment, given his level of education and work history.  The Veteran's age may not be considered when making this determination.

If any other examinations are deemed warranted in order to provide the requested opinion, additional examination(s) should be scheduled.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type(s) of employment the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

4.  Thereafter, review the record and readjudicate the claims on appeal.  If any of the claims remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



